Exhibit 10.5

 

 

 

 

 

ACCOUNT CONTROL AGREEMENT

 

 

 

among

 

 

 

FORD CREDIT AUTO OWNER TRUST 2017-B,
as Grantor

 

 

 

THE BANK OF NEW YORK MELLON,
as Secured Party

 

 

 

and

 

 

 

THE BANK OF NEW YORK MELLON,
as Financial Institution

 

 

 

Dated as of June 1, 2017

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II ESTABLISHMENT OF COLLATERAL ACCOUNTS

1

Section 2.1.

Description of Accounts

1

Section 2.2.

Account Changes

1

Section 2.3.

Account Types

2

Section 2.4.

Securities Accounts

2

 

 

 

ARTICLE III SECURED PARTY CONTROL

2

Section 3.1.

Control of Collateral Accounts

2

Section 3.2.

Investment Instructions

2

Section 3.3.

Conflicting Orders or Instructions

2

 

 

 

ARTICLE IV SUBORDINATION OF LIEN; WAIVER OF SET-OFF

3

Section 4.1.

Subordination

3

Section 4.2.

Set-off and Recoupment

3

 

 

 

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS

3

Section 5.1.

Financial Institution’s Representations and Warranties

3

Section 5.2.

Financial Institution’s Covenants

3

 

 

 

ARTICLE VI OTHER AGREEMENTS

4

Section 6.1.

Location of Financial Institution

4

Section 6.2.

Reliance by Financial Institution

4

Section 6.3.

Termination and Replacement of Financial Institution

4

Section 6.4.

No Petition

4

Section 6.5.

Limitation of Liability

4

Section 6.6.

Conflict With Other Agreement

5

Section 6.7.

Termination

5

 

 

 

ARTICLE VII MISCELLANEOUS

5

Section 7.1.

Amendment

5

Section 7.2.

Benefit of Agreement

6

Section 7.3.

Notices

6

Section 7.4.

GOVERNING LAW

6

Section 7.5.

Submission to Jurisdiction

6

Section 7.6.

WAIVER OF JURY TRIAL

6

Section 7.7.

No Waiver; Remedies

6

Section 7.8.

Severability

7

Section 7.9.

Headings

7

Section 7.10.

Counterparts

7

 

i

--------------------------------------------------------------------------------


 

ACCOUNT CONTROL AGREEMENT, dated as of June 1, 2017 (this “Agreement”), among
FORD CREDIT AUTO OWNER TRUST 2017-B, a Delaware statutory trust, as grantor (the
“Grantor”), THE BANK OF NEW YORK MELLON, a New York banking corporation, as
Indenture Trustee for the benefit of the Noteholders (in this capacity, the
“Secured Party”), and THE BANK OF NEW YORK MELLON, a New York banking
corporation, in its capacity as both a “securities intermediary” as defined in
Section 8-102 of the UCC and a “bank” as defined in Section 9-102 of the UCC (in
these capacities, the “Financial Institution”).

 

BACKGROUND

 

The Grantor is engaging in a securitization transaction in which it will issue
the Notes under an Indenture and the Secured Party will hold funds in bank
accounts for the benefit of the Noteholders.

 

The parties are entering into this Agreement to perfect the security interest in
the bank accounts.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.     Usage and Definitions.  Capitalized terms used but not defined
in this Agreement are defined in Appendix A to the Sale and Servicing Agreement,
dated as of June 1, 2017, among Ford Credit Auto Owner Trust 2017-B, as Issuer,
Ford Credit Auto Receivables Two LLC, as Depositor, and Ford Motor Credit
Company LLC, as Servicer.  Appendix A also contains usage rules that apply to
this Agreement.  Appendix A is incorporated by reference into this Agreement. 
References to the “UCC” mean the Uniform Commercial Code as in effect in the
State of New York.

 

ARTICLE II
ESTABLISHMENT OF COLLATERAL ACCOUNTS

 

Section 2.1.     Description of Accounts.  The Financial Institution has
established the following accounts (each, a “Collateral Account”):

 

“Collection Account – The Bank of New York Mellon as Indenture Trustee, as
secured party for Ford Credit Auto Owner Trust 2017-B” with account number
9935958400; and

 

“Reserve Account – The Bank of New York Mellon as Indenture Trustee, as secured
party for Ford Credit Auto Owner Trust 2017-B” with account number 9935968400.

 

Section 2.2.     Account Changes.  Neither the Financial Institution nor the
Grantor will change the name or account number of a Collateral Account without
the consent of the Secured Party.  The Financial Institution will promptly
notify the Servicer of any changes.  This

 

--------------------------------------------------------------------------------


 

Agreement will apply to each successor account to a Collateral Account, which
will also be a Collateral Account.

 

Section 2.3.     Account Types.  The Financial Institution agrees that each
Collateral Account is, and will be maintained as, either a “securities account”
(as defined in Section 8-501 of the UCC) or a “deposit account” (as defined in
Section 9-102(a)(29) of the UCC).

 

Section 2.4.     Securities Accounts.   If a Collateral Account is a securities
account, the Financial Institution agrees that:

 

(a)        Financial Assets.  It will promptly credit each item of property
(whether cash, investment property, security, instrument or other financial
asset) delivered to the Financial Institution under the Indenture to the
Collateral Account and treat each item of property as a “financial asset”
(within the meaning of Section 8-102(a)(9) of the UCC); and

 

(b)        Registration and Indorsement.  It will ensure that all financial
assets (other than cash) credited to the Collateral Account are registered in
the name of the Financial Institution, indorsed to the Financial Institution or
in blank or credited to another securities account maintained in the name of the
Financial Institution and that no financial asset credited to the Collateral
Account is registered in the name of the Grantor, payable to the order of the
Grantor or specially indorsed to the Grantor unless it has been indorsed to the
Financial Institution or in blank.

 

ARTICLE III
SECURED PARTY CONTROL

 

Section 3.1.     Control of Collateral Accounts.  To establish “control” of the
Collateral Accounts by the Secured Party under Sections 9-104 and 9-106 of the
UCC, the Financial Institution agrees to comply with any order or instruction
from the Secured Party directing the deposit, withdrawal, transfer or redemption
of the cash or other financial assets credited to a Collateral Account (a
“Secured Party Order”) without the need for consent by the Grantor or any other
Person.

 

Section 3.2.     Investment Instructions.  If (a) the Financial Institution has
not received a Secured Party Order for the investment of funds in a Collateral
Account by 11:00 a.m. New York time (or another time agreed to by the Financial
Institution) on the Business Day before a Payment Date or (b) the Financial
Institution receives notice from the Indenture Trustee that a Default or Event
of Default has occurred and is continuing, the Financial Institution will invest
and reinvest funds in the Collateral Account according to the last investment
instruction received, if any.  If no prior investment instructions have been
received or if the instructed investments are no longer available or permitted,
the Indenture Trustee will notify the Servicer and request new investment
instructions, and the funds will remain uninvested until new investment
instructions are received.

 

Section 3.3.     Conflicting Orders or Instructions.  If the Financial
Institution receives conflicting orders or instructions from the Secured Party
and the Grantor or any other Person, the Financial Institution will follow the
orders or instructions of the Secured Party and not the Grantor or such other
Person.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV
SUBORDINATION OF LIEN; WAIVER OF SET-OFF

 

Section 4.1.     Subordination.  If the Financial Institution has a security
interest in a Collateral Account, the Financial Institution agrees that the
security interest will be subordinate to the security interest of the Secured
Party.

 

Section 4.2.     Set-off and Recoupment.  The cash, investment property,
security, instrument or other financial assets credited to a Collateral Account
will not be subject to deduction, set-off, recoupment, banker’s lien, or other
right in favor of a Person other than the Secured Party.  However, the Financial
Institution may set off (a) the customary fees and expenses for the routine
maintenance and operation of the Collateral Account due to the Financial
Institution, (b) the face amount of checks credited to the Collateral Account
but subsequently returned unpaid due to uncollected or insufficient funds and
(c) advances made to settle an investment of funds in the Collateral Account.

 

ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.1.     Financial Institution’s Representations and Warranties.  The
Financial Institution represents and warrants to the Grantor and the Secured
Party as follows:

 

(a)        Enforceability.  This Agreement is the legal, valid and binding
obligation of the Financial Institution.

 

(b)        No Agreements with Grantor.  There are no agreements between the
Financial Institution and the Grantor relating to a Collateral Account other
than this Agreement, the Indenture and the other Transaction Documents.

 

(c)        No Other Agreements.  The Financial Institution has not entered into
an agreement relating to a Collateral Account in which it has agreed to comply
with “entitlement orders” (as defined in Section 8-102(a)(8) of the UCC) or
“instructions” (within the meaning of Section 9-104 of the UCC) of any Person
other than the Secured Party.

 

(d)       No Limitations.  The Financial Institution has not entered into an
agreement limiting or conditioning the Financial Institution’s obligation to
comply with any Secured Party Order.

 

(e)        No Liens.  Except for the claims and interests of the Secured Party
and the Grantor, the Financial Institution does not know of a lien on, or claim
to, or interest in, a Collateral Account or in the cash or other financial
assets credited to a Collateral Account.

 

Section 5.2.     Financial Institution’s Covenants.

 

(a)        Statements, Confirmations and Other Correspondence.  The Financial
Institution will promptly deliver copies of statements, confirmations and
correspondence about the Collateral Accounts and the cash or other financial
assets credited to a Collateral Account to the Grantor and the Secured Party.

 

3

--------------------------------------------------------------------------------


 

(b)        Notice of Claim.  If a Person asserts a lien, encumbrance or claim
against a Collateral Account (or in the cash or other financial assets credited
to a Collateral Account), the Financial Institution will promptly notify the
Secured Party.

 

(c)        Negative Covenants.  Until the termination of this Agreement, the
Financial Institution will not enter into (i) an agreement relating to a
Collateral Account in which it agrees to comply with entitlement orders or
instructions of any Person other than the Secured Party or (ii) an agreement
limiting or conditioning the Financial Institution’s obligation to comply with
Secured Party Orders.

 

ARTICLE VI
OTHER AGREEMENTS

 

Section 6.1.     Location of Financial Institution(a)    .  For purposes of the
UCC, New York will be the location of (i) the bank for purposes of Sections
9-301, 9-304 and 9-305 of the UCC and (ii) the securities intermediary for
purposes of Sections 9-301 and 9-305 and Section 8-110 of the UCC.

 

Section 6.2.     Reliance by Financial Institution.  The Financial Institution
is not obligated to investigate or inquire whether the Secured Party may deliver
a Secured Party Order.  The Financial Institution may rely on communications
(including Secured Party Orders) believed by it in good faith to be genuine and
given by the proper party.

 

Section 6.3.     Termination and Replacement of Financial Institution.  The
Financial Institution may terminate its rights and obligations under this
Agreement if the Secured Party resigns or is removed as Indenture Trustee under
the Indenture.  The Grantor may terminate the rights and obligations of the
Financial Institution if the Financial Institution ceases to be a Qualified
Institution.  No termination of the Financial Institution will be effective
until new Collateral Accounts are established with, and the cash and other
financial assets credited to the Collateral Accounts are transferred to, another
securities intermediary who has agreed to accept the obligations of the
Financial Institution under this Agreement or a similar agreement.

 

Section 6.4.     No Petition.  Each party agrees that, before the date that is
one year and one day (or, if longer, any applicable preference period) after
payment in full of (a) all securities issued by the Depositor or by a trust for
which the Depositor was a depositor or (b) the Notes, it will not start or
pursue against, or join any other Person in starting or pursuing against,
(i) the Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law.  This Section 6.4 will survive
the termination of this Agreement.

 

Section 6.5.     Limitation of Liability.

 

(a)        Financial Institution.  The Financial Institution will not be liable
under this Agreement, except for (i) its own willful misconduct, bad faith or
negligence or (ii) breach of its representations and warranties in this
Agreement.  The Financial Institution will not be liable for special, indirect
or consequential losses or damages (including lost profit), even if the
Financial Institution has been advised of the likelihood of the loss or damage
and regardless of the form of action.

 

4

--------------------------------------------------------------------------------


 

(b)        Secured Party.  In performing its obligations under this Agreement,
the Secured Party is subject to, and entitled to the benefits of, the terms of
the Indenture that apply to the Indenture Trustee.

 

(c)        Owner Trustee.  This Agreement has been signed on behalf of the
Grantor by U.S. Bank Trust National Association, not in its individual capacity,
but solely in its capacity as Owner Trustee of the Grantor.  In no event will
U.S. Bank Trust National Association in its individual capacity or a beneficial
owner of the Grantor be liable for the Grantor’s obligations under this
Agreement.  For all purposes under this Agreement, the Owner Trustee is subject
to, and entitled to the benefits of, the Trust Agreement.

 

Section 6.6.     Conflict With Other Agreement.  If there is a conflict between
this Agreement and any other agreement relating to a Collateral Account, this
Agreement will govern.

 

Section 6.7.     Termination.  This Agreement will terminate on the date the
security interests of the Secured Party in each Collateral Account are
terminated under the Indenture and the Secured Party has notified the Financial
Institution of the termination of the security interest.  The termination of
this Agreement will not terminate a Collateral Account or change the obligations
of the Financial Institution to the Grantor relating to a Collateral Account.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1.     Amendment.

 

(a)        Amendments.  The parties may amend this Agreement:

 

(i)         to clarify an ambiguity, correct an error or correct or supplement
any term of this Agreement that may be defective or inconsistent with the other
terms of this Agreement, in each case without the consent of the Noteholders or
any other Person;

 

(ii)        to add, change or eliminate terms of this Agreement, in each case,
without the consent of the Noteholders or any other Person, if the Administrator
delivers an Officer’s Certificate to the Grantor, the Owner Trustee and the
Indenture Trustee stating that the amendment will not have a material adverse
effect on the Noteholders; or

 

(iii)       to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 7.1(a)(ii),
with the consent of the Noteholders of a majority of the Note Balance of each
Class of Notes Outstanding (with each affected Class voting separately, except
that all Noteholders of Class A Notes will vote together as a single class).

 

(b)        Notice of Amendments.  The Administrator will notify the Rating
Agencies in advance of any amendment.  Promptly after the execution of an
amendment, the Administrator will deliver a copy of the amendment to the Rating
Agencies.

 

5

--------------------------------------------------------------------------------


 

Section 7.2.     Benefit of Agreement.  This Agreement is for the benefit of and
will be binding on the parties and their permitted successors and assigns.  No
other Person will have any right or obligation under this Agreement.

 

Section 7.3.     Notices.

 

(a)        Notices to Parties.  Notices, requests, directions, consents, waivers
or other communications to or from the parties must be in writing and will be
considered received by the recipient:

 

(i)         for overnight mail, on delivery or, for registered first class mail,
postage prepaid, three days after deposit in the mail properly addressed to the
recipient;

 

(ii)        for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;

 

(iii)       for an email, when receipt is confirmed by telephone or reply email
from the recipient; and

 

(iv)       for an electronic posting to a password-protected website to which
the recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)        Notice Addresses.  A notice, request, direction, consent, waiver or
other communication must be addressed to the recipient at its address stated in
Schedule B to the Sale and Servicing Agreement, which address the party may
change by notifying the other parties.

 

Section 7.4.     GOVERNING LAW.  THIS AGREEMENT AND EACH COLLATERAL ACCOUNT WILL
BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.5.     Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.

 

Section 7.6.     WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN LEGAL PROCEEDINGS
RELATING TO THIS AGREEMENT.

 

Section 7.7.     No Waiver; Remedies.  No party’s failure or delay in exercising
a power, right or remedy under this Agreement will operate as a waiver.  No
single or partial exercise of a power, right or remedy will preclude any other
or further exercise of the power, right or remedy or the exercise of any other
power, right or remedy.  The powers, rights and remedies under this Agreement
are in addition to any powers, rights and remedies under law.

 

6

--------------------------------------------------------------------------------


 

Section 7.8.     Severability.  If a part of this Agreement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Agreement and will not affect the validity, legality or enforceability of the
remaining Agreement.

 

Section 7.9.     Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.

 

Section 7.10.   Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.

 

[Remainder of Page Left Blank]

 

7

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD CREDIT AUTO OWNER TRUST 2017-B,

 

as Grantor

 

 

 

By:

U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but solely
as Owner Trustee of Ford Credit Auto Owner Trust 2017-B

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

as Secured Party

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

as Financial Institution

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Account Control Agreement]

 

--------------------------------------------------------------------------------